Citation Nr: 1455472	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-46 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.  

2. Entitlement to a compensable disability rating for service-connected lacerated right extensor pollicis longus, right thumb web contracture, rated as scar (right thumb disability), for the purposes of accrued benefits; initially characterized as a claim for entitlement to service connection for a right hand disability.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to March 1983, but only his service from May 1972 to December 1979 was completed under honorable conditions.  The Veteran died in January 2008, and the Appellant is his surviving common-law spouse.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for cause of the Veteran's death; and continued the noncompensable evaluation for the right thumb disability.  

Of note, in a May 2007 claim, the Veteran indicated that he "wished to request service connection for [his] right hand that was injured on active duty."  However, this is duplicative of the claim for a right hand disability that he filed in his VA Form 21-526, Veteran's Application for Compensation or Pension (VA Form 21-526), received in March 1983, which was granted in a December 1984 rating decision.  Thus, the May 2007 claim has been treated as a claim for an increased rating.  

In a November 2009 statement, the Appellant requested a hearing before the Board but indicated in a November 2009 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), that she did not desire a hearing.  A December 2009 report of telephone contact shows that the Appellant clarified that she did not want a hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014).  

In September 2012, the Board, inter alia, remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development of the claim to include providing adequate notice in compliance with the Veterans Claims Assistance Act (VCAA), and obtaining outstanding treatment records, including private treatment records and records from the Social Security Administration (SSA).  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board has reviewed the physical claims file and the eFolder on Virtual VA to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in January 2008 as an immediate result of a massive pulmonary embolism, with other significant conditions contributing to death but not resulting in the underlying cause, including metastatic cancer, unknown primary; acquired immune deficiency syndrome (AIDS); and cryptococcal disease.  

2. At the time of the Veteran's death, service connection was in effect for a right thumb disability.  

3. The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred during service caused or materially contributed to the Veteran's death or that the cause of his death is otherwise related to his military service.  

4. At the time of the Veteran's death in January 2008, he had the claim of entitlement to a compensable disability rating for a right thumb disability pending.  

5. The Appellant timely filed a claim for service connection for accrued benefits purposes in January 2008.  

6. Prior to his death, the Veteran failed, without good cause, to report for a VA examination scheduled in conjunction with his claim.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).  

2. Denial of the claim for a compensable rating for the right thumb disability for the purpose of paying accrued benefits is warranted.  38 U.S.C.A. §§ 1155, 5121(a) (West 2002 ); 38 C.F.R. §§ 3.655(b), 3.1000, 4.118, Diagnostic Code 7805 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Here, the Appellant was provided with the relevant notice and information for establishing a claim for service connection for cause of the Veteran's death in a March 2008 letter prior to the initial adjudication of the claim, and in a September 2012 letter prior to the issuance of an October 2014 supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The September 2012 letter also provided notice regarding a claim for dependency and indemnity compensation (DIC) benefits.  Specifically, this letter noted that service connection had been established for the right thumb disability during the Veteran's lifetime, informed the Appellant of the information and evidence necessary to substantiate a DIC claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine effective date(s) should the claim be allowed.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Appellant has not alleged any prejudice with regard to any notice deficiency during the adjudication of the claim; hence, further notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the duty to assist a claimant in the development of his or her case has been fulfilled.  The Veteran's service treatment records are on file, as are various post-service medical records, including SSA records.  Also, a medical opinion was promulgated in September 2014 by a VA examiner which addressed the cause of the Veteran's death.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based on an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the September 2014 VA examiner's opinion.  Accordingly, the Board finds that this medical opinion is adequate for resolution of this case.  

The Appellant has been given ample opportunity to present evidence and argument in support of the claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  


Analysis

Cause of Death

In this case, the Appellant seeks to establish service connection for the cause of the Veteran's death.  She contends that the Veteran's terminal, massive pulmonary embolism was causally related to his military service.  

As noted, the Veteran died on January [redacted], 2008, and the death certificate lists the immediate cause of death as massive pulmonary embolism, and other significant conditions contributing to death but not resulting in the underlying cause as metastatic cancer, unknown primary; AIDS; and cryptococcal disease.  The approximate interval between the onset of the massive pulmonary embolism and death was 48 hours.  No autopsy was performed.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2014).  

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The service treatment records are without finding of any of the conditions identified as causing or contributing to the Veteran's death on his death certificate, including pulmonary emboli, metastatic cancer of unknown primary, AIDS, or cryptococcus.  A May 2007 treatment record from "Montgomery Cancer Center" shows that the Veteran was diagnosed with pulmonary adenocarcinoma.  An August 2007 VA treatment record shows that he was diagnosed with HIV/AIDS, metastatic lung cancer, and Hepatitis C.  A November 2007 VA treatment record shows that the Veteran's HIV/AIDS was diagnosed in June 2007.  These diagnoses were decades after his separation from service, which is evidence against a claim that they were related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In a November 2009 VA Form 9, Appeal to the Board of Veterans' Appeals (Form 9), she asserts that the Veteran's AIDS was related to his military service.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Moreover, she does not explain her reasons for believing that the Veteran's AIDS gave rise during service, nor does she provide clinical or lay evidence of an in-service incurrence in support of this assertion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

In view of the fact that the pulmonary embolism, metastatic cancer of unknown primary, AIDS, and cryptococcus were first diagnosed decades after the Veteran's separation from service, the Board finds that competent medical evidence is necessary to resolve this case.  

The only competent medical opinion to address the cause of the Veteran's death is that of the September 2014 VA examiner.  Following a summary of relevant records on file, the examiner provided an opinion that the Veteran's death was caused by pulmonary embolism due to metastatic adenocarcinoma of the lung.  The examiner explained that cancer, in this case metastatic pulmonary/lung adenocarcinoma, which was confirmed by an April 2007 pathology report, can cause a hypercoaguable state which means the blood is more likely to form clots within the vascular system.  The examiner opined that in the Veteran's case, these clots formed most likely due to his cancer.  The examiner explained that multiple clots flowed to the lungs which is defined as pulmonary embolism.  The examiner concluded that the pulmonary embolism caused marked respiratory distress leading to the Veteran's death in 2008.  

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Appellant's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Accrued Benefits 

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993).  

At the time of the Veteran's death, a claim for entitlement to a compensable disability rating for the service-connected right thumb disability.  The Appellant filed a claim of entitlement to accrued benefits in January 2008.  As the Appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.  

The evaluation assigned for the Veteran's service-connected disability is established by comparing the current manifestations as indicated in recent medical findings with the criteria in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4.  Essentially, these evaluations are based, in large degree, on the impairment that current clinical findings objectively show to be the result of a service-connected disability.  

The Board has reviewed the Veteran's complete clinical history to comprehensively assess the level of disability during the relevant time period.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Based on in-service treatment records, a December 1984 rating action granted service connection for a right thumb disability, and assigned a 0 percent disability evaluation, effective from March 5, 1983, for scars which are not considered disabling because of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  This rating has been in effect since then.  

As noted, the Veteran filed his claim for an increased rating in May 2007.  He did not report for a VA examination scheduled in October 2007 to evaluate his right thumb disability, and did not provide good cause for his failure to report to the examination.  Also, he did not submit any medical or lay evidence in support of his claim apart from his May 2007 claim.  Moreover, VA and private treatment records from the applicable period of time do not contain any evidence pertaining to the right thumb.  The provisions of 38 C.F.R. § 3.655(b) document the consequences of failure to report for a VA examination under the circumstances presented here: when entitlement to a benefit cannot be established or confirmed without a current VA examination, and the claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  The pertinent legal authority governing this matter is clear and specific, and the Board is bound by such authority.  

As, on these facts, entitlement to the benefit sought (a higher rating) cannot be established without a current examination.  Prior to his death the Veteran had failed-without good cause, to report for VA examination scheduled in conjunction with his claim for an increase, and had not indicated a willingness to report to a scheduled VA examination.  Thus, the Board has no alternative but to deny this claim as a matter of law.  See 38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Even if the Board were to proceed and evaluate the evidence of record, the claim for an increased rating would still be denied as the evidence on file fails to establish evidence of increased symptoms such that a higher rating could be established. 


ORDER

Service connection for cause of death is denied.  

A compensable disability rating for service-connected right thumb disability is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


